Case 20-02040-hb          Doc 51      Filed 06/26/20 Entered 06/26/20 11:55:57                    Desc Main
                                      Document     Page 1 of 17



                           UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH CAROLINA

      IN RE:
                                                                     C/A No. 20-02040-HB

                                                                     Involuntary Chapter 7
      Carolina Constructors & Investments,
      LLC,                                               ORDER:
                                                              1. DENYING MOTION TO
                               Alleged Debtor(s).                DISMISS INVOLUNTARY
                                                                 PETITION
                                                              2. DENYING REQUEST FOR
                                                                 DAMAGES AGAINST
                                                                 PETITIONING CREDITORS
                                                              3. REGARDING MOTION TO
                                                                 DEPOSIT FUNDS


            THIS MATTER is before the Court for consideration of the Motion to Dismiss

  Involuntary Petition and Pursuant to Fed. R. Civ. P. 12(b)(6) and Request for Damages

  Against Petitioning Creditors, or in the Alternative Motion for Abstention pursuant to 11

  U.S.C. § 305 filed by Alleged Debtor Carolina Constructors & Investments, LLC (“CCI”).1

  Petitioning Creditors Daniel Proper and Rick Farwell objected.2                        CCI argues: (1)

  Petitioning Creditors are not eligible to file this involuntary petition under 11 U.S.C. §

  303(b) because their claims are the subject of a bona fide dispute; (2) Petitioning Creditors

  are not entitled to relief under § 303(h)(1) because at the time of filing, CCI was paying its

  debts as they became;3 (3) Petitioning Creditors filed the Involuntary Petition in bad faith;

  (4) in the event the involuntary petition is dismissed, CCI should be awarded damages

  under § 303(i); and (5) if the involuntary petition is not dismissed, abstention is appropriate


  1
    ECF No. 24, filed May 29, 2020.
  2
    ECF No. 28, filed Jun. 12, 2020.
  3
    Although not asserted in its Motion to Dismiss, CCI presented this argument at the hearing.
Case 20-02040-hb            Doc 51       Filed 06/26/20 Entered 06/26/20 11:55:57       Desc Main
                                         Document     Page 2 of 17



  under § 305(a). CCI also filed a Motion to Deposit Funds,4 requesting that $51,200.00

  currently held in escrow by counsel for CCI be deposited with the Court pursuant to Fed.

  R. Bankr. P. 7067 to apply to Petitioning Creditors’ claims, less any amounts owed by

  Petitioning Creditors to CCI.

             CCI’s Motion to Dismiss under Fed. R. Civ. P. 12(b)(6) challenges the legal

  sufficiency of the involuntary petition. See Fed. R. Bankr. P. 1011(b) (providing the alleged

  debtor may contest an involuntary petition and defenses and objections must be presented

  in the manner prescribed by Fed. R. Civ. P. 12(b)). Fed. R. Civ. P. 12(b)(6) “applies in a

  contested involuntary situation just as it does generally; the motion challenges the

  sufficiency of the allegations in the involuntary petition ‘may be based on either a lack of

  a cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal

  theory.’” In re QDOS, Inc., 607 B.R. 338, 345 (B.A.P. 9th Cir. 2019) (quoting Johnson v.

  Riverside Healthcare Sys., 534 F.3d 1116, 1121 (9th Cir. 2008)). Pursuant to Fed. R. Civ.

  P. 12(b)(6), the Court must accept as true all factual allegations contained in the involuntary

  petition and draw reasonable inferences in the nonmoving party’s favor. See id. at 346 (“As

  noted, a Civil Rule 12(b)(6) motion assumes the truth of the allegations in the operative

  documents, here the involuntary petition.”); E.I. du Pont de Nemours and Co. v. Kolon

  Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011) (citations omitted).

             Pursuant to Fed. R. Civ. P. 12(c), when matters outside the pleadings are considered

  by the Court, a motion under Fed. R. Civ. P. 12(b)(6) must be treated as a motion for

  summary judgment under Fed. R. Civ. P. 56.

             Because FRBP 1011(b) requires an alleged debtor to present defenses to
             an involuntary petition “in the manner prescribed by Civil Rule 12,” and
             Civil Rule 12(b) requires its enumerated defenses to be presented by motion
  4
      ECF No. 31, filed Jun. 15, 2020.

                                                    2
Case 20-02040-hb      Doc 51     Filed 06/26/20 Entered 06/26/20 11:55:57              Desc Main
                                 Document     Page 3 of 17



         before an answer is filed, the limitations in Official Form 205 commonly
         result in a motion to dismiss an involuntary petition under Civil Rule
         12(b)(6) being converted to a summary judgment motion governed by Civil
         Rule 56.

  In re EB Holdings II, Inc., 589 B.R. 704, 725 n.68 (Bankr. D. Nev. 2017). Under Fed. R.

  Civ. P. 56(a), summary judgment may be granted only if the movant shows there is no

  genuine dispute of material fact and the movant is entitled to judgment as a matter of law.

         Fed. R. Bankr. P. 1013(a) directs the Court to “determine the issues of a contested

  petition at the earliest practicable time and forthwith enter an order for relief, dismiss the

  petition, or enter any other appropriate order.” “In effect, Federal Rule of Bankruptcy

  Procedure 1013(a) recognizes that the interests of both the debtor and the creditors are best

  served by prompt resolution of the issues raised by an involuntary bankruptcy petition.” 9

  Collier on Bankruptcy ¶ 1013.02 (16th 2020).

         CCI’s Motion to Dismiss attached the Affidavit of Eric Gutierrez, which included

  nine exhibits. After Petitioning Creditors objected, the parties filed with the Court the

  documentary evidence they intended to offer at the hearing, which included six exhibits

  from CCI and eight exhibits, with subparts, from Petitioning Creditors. Prior to the

  hearing, the parties participated in some discovery, including CCI’s Rule 2004

  examinations of Randy Bettilyon and Daniel Proper. At the hearing, Randy Bettilyon, Rick

  Farwell, Daniel Proper, and Eric Gutierrez testified, exhibits and arguments were

  presented, and given the range of Motions before the Court, the evidence extended far

  beyond the scope of Fed. R. Civ. P. 12(b)(6) and Fed. R. Civ. P. 56. Nevertheless, at the

  end of the evidence, CCI argued that if its Motion to Dismiss was denied, it must be

  afforded an opportunity to answer the involuntary petition pursuant to 11 U.S.C. § 303(d).




                                                3
Case 20-02040-hb      Doc 51    Filed 06/26/20 Entered 06/26/20 11:55:57            Desc Main
                                Document     Page 4 of 17



         Considering CCI’s Motion to Dismiss under the standards of Fed. R. Civ. P.

  12(b)(6) and 56, the Motion must be denied, and after considering the evidence, no pending

  relief requested by CCI will be granted.

                                              FACTS

         1.      CCI is a limited liability company formed in 2014 by Eric Gutierrez (51%

  owner) and Randy Bettilyon (49% owner). CCI is a contractor and builder of commercial

  and residential projects in an around Spartanburg County, South Carolina. Its operations

  have included purchasing, remodeling, and selling residential properties.        Bettilyon

  assumed CCI’s recordkeeping responsibilities while Gutierrez worked in the field.

         2.      In August 2016, Daniel Proper loaned a total of $15,000.00 to CCI for its

  business operations. In April 2017, CCI sold a condominium and instead of receiving

  payment of his loan from the proceeds, Proper instructed CCI to reinvest the funds for its

  continued operations. The parties memorialized this arrangement in an “Investment

  Agreement” dated April 20, 2017.           The Agreement provides the “investment” of

  $15,000.00 is for “Construction Projects current and future” and Proper is owed 8% annual

  interest to be paid at 4% every six months from the date of the contract. There is no

  maturity date; instead, the Agreement requires Proper “give an advanced notice of 60 days

  prior to withdrawing the investment in which payment must be made.”

         3.      In June 2017, Rick Farwell entered into a similar Investment Agreement

  with CCI for his “investment” loan of $15,000.00, with 8% annual interest to be paid at

  4% every six months from the date of the contract. It also does not include a maturity date

  and requires Farwell “give an advanced notice of 60 days prior to withdrawing the

  investment in which payment must be made.” Farwell has not received any interest



                                                4
Case 20-02040-hb      Doc 51     Filed 06/26/20 Entered 06/26/20 11:55:57             Desc Main
                                 Document     Page 5 of 17



  payments and never made a demand for payment of this loan before coming to this Court

  for relief.

            4.   On June 26, 2018, Proper loaned an additional $20,000.00 to CCI for the

  purchase of real property located at 4533 Parris Bridge Road, Lot 83 (the “Parris Bridge

  Property”). The Loan Agreement provides it is “secured” by an interest in the Parris Bridge

  Property; however, any such interest was not recorded in any public record. It states that

  Proper is to receive a single interest payment of $3,000.00. The Agreement does not have

  a maturity date or deadline for the interest payment, but provides the “[l]oan is repayable

  within 30 day(s) of the Lender providing the Borrower with written notice of demand.”

            5.   Proper last received an interest payment on his 2017 “investment” in April

  2019, and has not received any payment on his 2018 loan. Proper never made a demand

  for payment of the principal or interest owed on either loan before coming to this Court for

  relief.

            6.   On April 17, 2019, Bettilyon formed a new South Carolina limited liability

  company, Carolina Constructors, LLC (“Carolina Constructors”), to operate as a contractor

  for commercial projects. Proper is listed as the registered agent for Carolina Constructors.

  CCI asserts, through the testimony of Gutierrez, that this new company was formed by

  Bettilyon to compete with CCI and usurp its business opportunities.

            7.   After learning in June 2019 that Bettilyon formed Carolina Constructors,

  Gutierrez transferred CCI’s assets. In July 2019, Gutierrez transferred three parcels of real

  property from CCI into his name. This transfer included property located at 220 West

  Clark Road, Inman, South Carolina (the “West Clark Property”) and was in exchange for




                                               5
Case 20-02040-hb        Doc 51    Filed 06/26/20 Entered 06/26/20 11:55:57            Desc Main
                                  Document     Page 6 of 17



  consideration of $10.00. The West Clark Property is encumbered by a mortgage in favor

  of First Citizens Bank, personally guaranteed by Gutierrez.

         8.         Of the three properties transferred, Gutierrez still owns the West Park

  Road Property. In September 2019, he transferred two of the properties from his name to

  Hitek Construction, LLC, a company he owns, in exchange for consideration of $10.00.

         9.        In December 2019, Gutierrez transferred an additional three parcels of real

  property from CCI to Carolina Developers, LLC, another company he owns individually,

  in exchange for consideration of $10.00.

         10.       Gutierrez also transferred CCI’s vehicles and equipment to himself for no

  consideration.

         11.       Bettilyon and the Petitioning Creditors were not aware that Gutierrez

  transferred CCI’s assets at the time the transfers took place.

         12.       Gutierrez testified that he transferred these assets to protect CCI until he

  and Bettilyon could reach an agreement to divide CCI’s assets and dissolve the company.

         13.       Prior to the transfers, Gutierrez discovered Proper was residing in the West

  Clark Property owned by CCI. After Gutierrez transferred this property to himself, he

  informed Proper to pay the rent to him personally and not CCI. Proper refused to do so,

  instead placing the rent payments in escrow. Gutierrez initiated an eviction action and the

  state court ruled in his favor. An appeal is pending. Proper testified he is holding

  approximately nine monthly rent payments in escrow until he determines whether he

  should pay CCI or Gutierrez.

         14.       On March 6, 2020, CCI sold the Parris Bridge Property to an unrelated party

  for $264,000.00. Bettilyon testified that he was not involved with this sale and it was



                                                6
Case 20-02040-hb       Doc 51     Filed 06/26/20 Entered 06/26/20 11:55:57               Desc Main
                                  Document     Page 7 of 17



  handled by Gutierrez without his knowledge. Sale proceeds were used to pay lienholder

  First Citizens, other lienholders, and to reduce another line of credit with First Citizens that

  was not secured by this property. Proper did not receive any funds from this sale.

          15.     A balance sheet for CCI drafted by Bettilyon indicates a reduction in some

  debts from May 4, 2019 to May 4, 2020. The following creditors are listed on the balance

  sheet with amounts owed as of May 4, 2020: (1) First Citizens (mortgage) - $57,953.61;

  (2) First Citizens (line of credit) - $40,469.59; (3) Home Depot - $6,478.41; (4) Distribution

  International - $12,536.74; (5) Westfield Insurance Group - $839.80; (6) BB&T -

  $4,355.63; (7) Daniel Proper (2017 loan) - $16,200.00; (8) Daniel Proper (2018 loan) -

  $23,000.00; and (9) Rick Farwell - $18,249.79.

          16.     Payments on CCI’s lines of credit with First Citizens have been made as

  recently as June 2020, but Gutierrez made those payments personally as the guarantor.

  Gutierrez testified that he has also paid property taxes from his personal funds.

          17.     A credit card obligation that CCI owes to Home Depot is past due.

  Gutierrez asserts he was not aware of the outstanding balance because these records were

  maintained by Bettilyon.

          18.     Bettilyon and Petitioning Creditors were friends prior to their association

  through CCI. In February 2020, Proper and Bettilyon first met with bankruptcy counsel,

  Randy Skinner, to discuss options to recover CCI’s property transferred by Gutierrez and

  the possibility of initiating an involuntary bankruptcy petition. Bettilyon and Proper

  contacted Farwell to serve as a petitioning creditor to initiate this case.

          19.     On May 4, 2020, Petitioning Creditors filed a Chapter 7 involuntary petition

  against CCI. Farwell listed his claim in the amount of $15,600.00 and Proper listed two



                                                 7
Case 20-02040-hb         Doc 51   Filed 06/26/20 Entered 06/26/20 11:55:57              Desc Main
                                  Document     Page 8 of 17



  claims in the amount of $15,600.00 and $23,000.00. An amended involuntary petition was

  filed on June 12, 2020, to correct the interest calculations for Farwell’s claim, increasing it

  $18,249.79, and one of Proper’s claims, increasing it to $16,200.00.

          20.      Neither Farwell nor Proper have been repaid the principal amount of their

  loans and each is owed interest. As of the petition date, the amount owed to Farwell is at

  least $18,000.00, and the amounts owed to Proper are $16,200.00 and $23,000.00.

          21.      At the time the petition was filed, and at the time of the hearing, CCI has no

  significant known assets and owes debts of approximately $180,000.00. Other than the

  sale of the Parris Bridge Property, CCI has not conducted any business in 2020. The

  evidence indicates the parties have no plans to continue to operate CCI and the only source

  funds to pay its debts have been contributed by Guiterrez. It is clear that Guiterrez and

  Bettilyon would like to terminate their professional relationship and operate their separate

  businesses, but have articulated no plan to wind down the affairs of CCI.

                            DISCUSSION AND CONCLUSIONS OF LAW

          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and 157.

  This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and this Court may

  enter a final order.

    I.    MOTION TO DISMISS

                A. PETITIONING CREDITORS’ CLAIMS ARE NOT IN BONA FIDE DISPUTE

          An involuntary bankruptcy case under § 303 is commenced by the filing of a

  petition under chapter 7 by “three or more entities, each of which is either a holder of a

  claim against such person that is not contingent as to liability or the subject of a bona fide

  dispute as to liability or amount[.]” 11 U.S.C. § 303(b)(1); see also In re Green Hills Dev.

  Co., L.L.C., 741 F.3d 651, 656 (5th Cir. 2014) (“Under § 303(b), an involuntary petition

                                                 8
Case 20-02040-hb       Doc 51     Filed 06/26/20 Entered 06/26/20 11:55:57               Desc Main
                                  Document     Page 9 of 17



  may be brought only by the ‘holder of a claim . . . that is not . . . the subject of a bona fide

  dispute as to liability or amount.” (quoting 11 U.S.C. § 303(b)(1)). For an involuntary

  petition filed against a debtor with fewer than 12 creditors, only one entity that holds a

  claim in the aggregate of at least $16,750.00 is required. 11 U.S.C. § 303(b)(2). Petitioning

  Creditors have the burden of proving their eligibility as petitioners. In re DC Dev., Inc.,

  572 B.R. 171, 174 (Bankr. D.S.C. 2017).

         CCI asserts the involuntary petition is defective and should be dismissed because

  Petitioning Creditors’ claims are in bona fide dispute. “Although courts have not agreed

  on a precise definition of ‘bona fide dispute,’ it clearly entails some sort of meritorious,

  existing conflict.” Atlas Mach. & Iron Works, Inc. v. Bethlehem Steel Corp., 986 F.2d 709,

  715 (4th Cir. 1993). The Fourth Circuit has adopted the view that “a bona fide dispute

  requires ‘an objective basis for either a factual or a legal dispute as to the validity of [the]

  debt.’” In re Byrd, 357 F.3d 433, 437 (4th Cir. 2004) (internal citations omitted). “[A]

  bona fide dispute exists only when there are substantial factual or legal questions that bear

  upon the debtor’s liability.” Id.; see also In re Quinto & Wilks, P.C., 531 B.R. 594, 605

  (Bankr. E.D. Va. 2015) (“A claim is subject to a bona fide dispute when there is a ‘genuine

  issue of a material fact that bears upon the debtor’s liability or a meritorious contention as

  to the applicability of the law to the facts.’” (quoting In re Caucus Distribs., Inc., 106 B.R.

  890, 917 (Bankr. E.D. Va. 1989))). “The bankruptcy court need not resolve the merits of

  the bona fide dispute, but simply determine whether one exists.” Id. “A counterclaim

  related to the subject matter of the petitioning creditors’ claims may be considered by the

  bankruptcy court in determining whether there is a bona fide dispute as to the petitioning

  creditors’ claims.” Quinto & Wilks, P.C., 531 at 605 (citing In re Green Hills Dev. Co.,



                                                 9
Case 20-02040-hb       Doc 51     Filed 06/26/20 Entered 06/26/20 11:55:57              Desc Main
                                 Document      Page 10 of 17



  LLC, 741 F.3d 651, 659 (5th Cir. 2014) (“[b]ankruptcy courts routinely consider the

  existence and character of pending but unresolved litigation as evidence of a bona fide

  dispute”); In re TPG Troy, LLC, 492 B.R. 150, 159 (Bankr. S.D.N.Y. 2013) (“Pending

  litigation over a claim strongly suggests, but does not establish, the existence of a bona fide

  dispute.”)).

          Petitioning Creditors have the initial burden of demonstrating a prima facie case

  that their claims are not subject to a bona fide dispute. See In re Lisenby Estate Protection

  Trust u/a dated Feb. 2, 2017, C/A No. 17-05050-DD, slip op. at 5 (Bankr. D.S.C. Mar. 6,

  2018). Once the creditors establish a prima facie case, the burden shifts to the alleged

  debtor to demonstrate the existence of a bona fide dispute. Byrd, 357 F.3d at 439. “Mere

  contentions, by themselves, are not enough to show the existence of a bona fide dispute;

  rather, the debtor must produce sufficient evidence demonstrating the existence of a bona

  fide dispute in order to satisfy its burden.” In re Quantum Cool, LLC, C/A No. 12-00260-

  8-SWH, 2013 WL 3733182, at *7 (Bankr. E.D.N.C. July 15, 2013) (citing Byrd, 357 F.3d

  at 439-40).

          CCI’s alleged counterclaim for rent due from Proper is unrelated to his loans to CCI

  and does not create a bona fide dispute as to amount or liability of Proper’s claims against

  CCI. Further, Gutierrez informed Proper that the rent should be paid to him personally,

  and not CCI. Although “[t]he law is well settled that a promissory note payable on demand,

  with or without interest, is due immediately . . .” Coleman v. Page’s Estate, 202 S.C. 486,

  488-89, 25 S.E.2d 559, 559-60 (1943), the Petitioning Creditors’ failure to demand CCI

  pay their loans does not create factual or legal questions that bear upon CCI’s liability to

  them nor render their claims subject to a bona fide dispute. See In re Tucker, C/A No. 5:09-



                                                10
Case 20-02040-hb       Doc 51         Filed 06/26/20 Entered 06/26/20 11:55:57         Desc Main
                                     Document      Page 11 of 17



  BK-914, 2010 WL 4823917, at *11 (Bankr. N.D. W.Va. Nov. 22, 2010), aff’d, C/A No.

  5:11CV38, 2011 WL 5192801 (N.D. W.Va. Oct. 31, 2011) aff’d, 487 F. App’x 826 (4th

  Cir. 2012) (“The mere failure of a creditor to make a demand for payment doesn’t excuse

  it from being a debt that is due within the meaning of § 303(h)(1).” (citing In re West Side

  Cmty. Hosp., 112 B.R. 243, 256 (Bankr. N.D. Ill. 1990))). The parties’ Agreements reflect

  obligations of CCI upon which no payment has been made and no evidence was presented

  to call into question the validity or amounts owed to the Petitioning Creditors. Considering

  the standards of Fed. R. Civ. P. 12(b)(6) and 56, a ruling in favor of CCI is not appropriate.

  Further, after a review of the evidence, the Court finds the Petitioning Creditors have

  demonstrated a prima facie case that their claims are not subject to a bona fide dispute

  under § 303(b).

              B. CCI IS GENERALLY NOT PAYING ITS DEBTS AS THEY BECOME DUE

          CCI asserts the involuntary petition is defective and should be dismissed because it

  is generally paying its debts as they become due. Section 303(h) of the Bankruptcy Code

  requires the Court, after trial:

          order relief against the debtor in an involuntary case under the chapter under
          which the petition was filed, only if . . . the debtor is generally not paying
          such debtor’s debts as such debts become due unless such debts are the
          subject of a bona fide dispute as to liability or amount . . .

  11 U.S.C. § 303(h)(1). The burden is on the creditors to demonstrate that as of the petition

  date, the debtor was generally not paying its debts as they became due. Quinto & Wilks,

  P.C., 531 B.R. at 609 (citing Caucus Distribs., Inc., 106 B.R. at 918); In re Galaxy Boat

  Mfg. Co., 72 B.R. 200, 203 (Bankr. D.S.C. 1986) (“The ‘generally not paying’ test is to be

  applied as of the date of filing of the involuntary petition . . .” (quoting In re Bishop,

  Baldwin, Rewald, Dillingham, 779 F.2d 471, 475 (9th Cir. 1985))). “[T]he determination


                                                11
Case 20-02040-hb      Doc 51     Filed 06/26/20 Entered 06/26/20 11:55:57               Desc Main
                                Document      Page 12 of 17



  whether an alleged debtor is generally not paying his or her debts as they become due is a

  flexible one which admits ‘no hard and fast rules,’ and requires a careful balancing of both

  the number and amount of the unpaid debts, in proportional terms, viewed in the light of

  the alleged debtor’s total financial picture.” Id. (quoting In re Fischer, 202 B.R. 341, 350

  (E.D.N.Y. 1996)).    The following factors may be considered: (1) the timeliness of

  payments on past due obligations; (2) the amount of debts long overdue; (3) the length of

  time during which the debtor has been unable to meet large debts; (4) any reduction in

  debtor’s assets; and (5) the debtor’s deficit situation. Tucker, 2010 WL 4823917, at *10-

  11 (citing In re Knoth, 168 B.R. 311, 316 (Bankr. D.S.C. 1994)). “Although offering

  guidance, the mechanical test must be employed with regard to any unique circumstances

  attendant to a particular proceeding.” Id. at *11 (quoting Knoth, 168 B.R. at 316).

         In addition to any amounts owed to Petitioning Creditors, CCI’s outstanding debts

  include lines of credit to First Citizens and a Home Depot credit card. The Home Depot

  credit card is past due, interest payments of approximately $3,000.00 to Farwell are due

  since December 2017, and interest payments of $1,200.00 to Proper are due since October

  2019. There was no evidence that CCI has made any payments to creditors since March

  2020 or that it continues to operate in order to generate revenue to pay its debts. The

  evidence shows that CCI’s shareholders have moved on to other businesses and Gutierrez

  transferred its assets to other companies or himself without satisfying CCI’s obligations.

  Other than the distribution of proceeds from the sale of the Parris Bridge Property, all

  payments to First Citizens and for property taxes were made by Gutierrez personally since

  he transferred CCI’s assets last year. CCI is a separate and distinct entity from Gutierrez

  and any other businesses that he owns.



                                              12
Case 20-02040-hb      Doc 51     Filed 06/26/20 Entered 06/26/20 11:55:57              Desc Main
                                Document      Page 13 of 17



         Dismissal pursuant to Fed. R. Civ. P. 12(b)(6) or summary judgment in CCI’s favor

  is not warranted. Instead the record indicates there is no evidence that CCI itself is paying

  or remains able to pay its debts as they become due. Therefore, the Court finds that

  Petitioning Creditors have met the requirements of § 303(h)(1).

             C. THE INVOLUNTARY PETITION WAS NOT FILED IN BAD FAITH

         CCI argues that even if the requirements of § 303(b) and (h) are satisfied, this

  petition should be dismissed because it was filed in bad faith. “A filing is presumed to be

  in good faith, and the existence of bad faith must be proven by the debtor by a

  preponderance of the evidence.” Tucker, 2010 WL 4823917, at *12 (quoting In re U.S.

  Optical, Inc., 991 F.2d 792 (4th Cir. 1993)). In order to dismiss an involuntary petition on

  bad faith grounds, the Court must examine “whether a reasonable person would have filed

  the petition (objective test) as well as the motivations of the petitioner (subjective test).”

  Atlas Mach. & Iron Works, Inc., 986 F.2d at 716 at 716. No single factor is determinative;

  rather, the Court must consider the totality of the circumstances. Tucker, 2010 WL

  4823917, at *12. The majority of courts have concluded that a bankruptcy court may

  dismiss a defective involuntary petition filed in bad faith. See Atlas Mach. & Iron Works,

  Inc., 986 F.2d at 716. However, only the Third Circuit has determined that an involuntary

  petition may be dismissed on bad faith grounds even if it otherwise satisfies the

  requirements of § 303. See In re Forever Green Athletic Fields, Inc., 804 F.3d 328 (3d Cir.

  2015); but see Marciano v. Chapnick (In re Marciano), 708 F.3d 1123, 1129 (9th Cir.

  2013) (finding that “[t]he Bankruptcy Code does not expressly provide for dismissal of an

  otherwise proper involuntary petition because of the subjective ‘bad faith’ of the filers.”).

         Even if the Fourth Circuit had adopted independent grounds for dismissal of an

  inventory petition that otherwise meets the requirements of § 303, CCI has failed to
                                               13
Case 20-02040-hb             Doc 51       Filed 06/26/20 Entered 06/26/20 11:55:57      Desc Main
                                         Document      Page 14 of 17



  demonstrate bad faith here. Although there is friction between Gutierrez, Bettilyon,5 and

  Proper, there are separate motivating factors and business reasons for initiating this

  involuntary petition. Gutierrez transferred CCI’s assets previously available to pay its

  creditors without payment of CCI’s outstanding debt. Considering the evidence as a whole,

  the totality of the circumstances indicates that an unpaid creditor’s decision to file an

  involuntary petition here was reasonable and not motivated solely by any animosity among

  the parties. CCI has failed to show that the petition should be dismissed pursuant to Fed.

  R. Civ. P. 12(b)(6) or that summary judgment should be granted in its favor. Further, the

  evidence does not support a finding of bad faith.

                  D. NO RELIEF PURSUANT TO § 303(I) IS WARRANTED

             CCI argues it should be awarded damages under § 303(i) because Petitioning

  Creditors acted in bad faith. Section 303(i) applies only “[i]f the court dismisses a petition

  under this section . . .” Therefore, CCI’s request for damages must also be denied.

                  E. ABSTENTION PURSUANT TO § 305(A) IS NOT APPROPRIATE

             Section 305(a) provides “[t]he court, after notice and a hearing, may dismiss a case

  under this title, or may suspend all proceedings in a case under this title, at any time if –

  (1) the interests of creditors and the debtor would be better served by such dismissal or

  suspension[.]” 11 U.S.C. § 305(a). “Abstention under Section 305 is a matter within a

  bankruptcy court’s discretion.” In re Remember Enters., Inc., 425 B.R. 757, 761 (Bankr.

  M.D.N.C. 2010). “A suspension or dismissal under § 305(a) is generally considered to be

  an extraordinary proceeding, appropriate only in very rare circumstances . . .” In re Speer,

  522 B.R. 1, 13 (Bankr. D. Conn. 2014).



  5
      Bettilyon is not one of the Petitioning Creditors.

                                                           14
Case 20-02040-hb        Doc 51     Filed 06/26/20 Entered 06/26/20 11:55:57             Desc Main
                                  Document      Page 15 of 17



            In determining whether the interests of creditors and the debtor would be
            better served by dismissal, courts have considered factors such as “fairness,
            priorities in distribution, capacity for dealing with frauds and preferences,
            speed, economy, freedom from litigation, the importance of a discharge to
            the debtor, a pending state proceeding, the small number of remaining
            creditors, the necessary complexity of the bankruptcy process, efficiency
            and economy of administration.”

  Remember Enters., 425 B.R. 757, 761 (Bankr. M.D.N.C. 2010) (quoting In re Golf Course

  Mktg. Corp., C/A No. 95-76646, slip op. at 4, 1996 WL 33340787 (Bankr. D.S.C. June 16,

  1996)).

            In its Motion to Dismiss, CCI asserts it is working toward resolution of its issues

  with Petitioning Creditors and the provisions of the Bankruptcy Code are not necessary to

  serve the interests of this case. However, the evidence demonstrated a different state of

  affairs and indicates the interested parties have been unable to work out their issues, which

  prompted Gutierrez’s transfer of CCI’s assets and led Petitioning Creditors to file this

  involuntary petition. Further, CCI has not shown how the creditors would be benefitted by

  a dismissal or suspension in a way that would provide for a just and equitable resolution of

  the issues surrounding this case. Rather, if the parties cannot resolve their differences,

  appointment of a Chapter 7 trustee will allow another party to step in and provide an orderly

  review of the CCI’s assets and liabilities, recover CCI’s property, assess the relevance and

  value of any related disputes among the parties, and liquidate in an efficient and economic

  fashion. Therefore, CCI’s request for the Court to abstain pursuant to § 305(a) must be

  denied.

   II.      DEPOSIT OF FUNDS WITH THE COURT

            CCI’s Motion to Deposit requests the Court deposit $51,200.00 currently held in

  escrow pursuant to Fed. R. Bankr. P. 7067, made applicable to this proceeding by Fed. R.

  Civ. P. 67. Rule 67(a) provides:
                                                 15
Case 20-02040-hb       Doc 51     Filed 06/26/20 Entered 06/26/20 11:55:57              Desc Main
                                 Document      Page 16 of 17



         If any part of the relief sought is a money judgment or the disposition of a
         sum of money or some other deliverable thing, a party – on notice to every
         other party and by leave of court—may deposit with the court all or part of
         the money or thing, whether or not that party claims any of it.

  “Rule 67 is generally applied in cases where the deposited funds are ‘in dispute.’” BCD,

  LLC v. BMW Mfg. Co., LLC, C/A No. 6:05-CV-02152-GRA, 2008 WL 11456137, at *1

  (D.S.C. June 5, 2008) (citing Gulf States Util. Co. v. Ala. Power Co., 824 F.2d 1465, 1474

  (5th Cir. 1987), modified on other grounds, 831 F.2d 557 (5th Cir. 1987)). “The purpose

  of Rule 67 is ‘to relieve the depositor of responsibility for a fund in dispute,’ such as in an

  interpleader action.” Id. (quoting 12 Wright & Miller, Federal Practice & Procedure §

  2991 (1973)).

         Although the Motion was filed by CCI, Guiterrez represented that the $51,200.00

  held in escrow is his personal funds. Given the findings in this Order, deposit of these

  funds appears inappropriate. Should CCI wish to pursue this Motion, additional steps

  outlined below are necessary.

  III.   STATUS OF THE INVOLUNTARY PETITION

         CCI’s Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) is denied and

  reviewing the matter pursuant to Fed. R. Civ. P. 56, summary judgment cannot be granted

  in favor of CCI. Considerable evidence and testimony was offered by Petitioning Creditors

  and CCI and considered by the Court in its determination, resulting in findings of fact and

  conclusions of law. However, CCI argued that in the event its Motion to Dismiss be denied,

  it should be afforded an opportunity to file an answer to the involuntary petition. QDOS,

  Inc., 607 B.R. at 345 (“In many cases, a bankruptcy court will not be able to dismiss an

  involuntary case solely on a motion to dismiss. If the petitioning creditors plausibly allege

  that they have met the standards, the motion must fail, and the involuntary debtor must


                                                16
Case 20-02040-hb      Doc 51     Filed 06/26/20 Entered 06/26/20 11:55:57              Desc Main
                                Document      Page 17 of 17



  answer . . . Civil Rule 12(a) provides that where a court denies a Civil Rule 12(b) motion

  or postpones its determination until trial, the answer must be filed within 14 days of the

  court’s action . . .”). Although the findings of this Order impact many factual issues alleged

  in the involuntary petition and result in legal determinations, CCI asserts it should be

  afforded an opportunity to file an answer.

         IT IS, THEREFORE, ORDERED that CCI’s Motion to Dismiss Involuntary

  Petition and Pursuant to Fed. R. Civ. P. 12(b)(6) and Request for Damages Against

  Petitioning Creditors, or in the Alternative Motion for Abstention pursuant to 11 U.S.C. §

  305 is denied. CCI shall file any answer to the involuntary petition pursuant to § 303(d)

  and Fed. R. Bankr. P. 1011 within fourteen (14) days from entry of this Order.

         IT IS FURTHER ORDERED that if CCI wishes to pursue its Motion to Deposit

  Funds, it must file by the same deadline a memorandum explaining how such deposit is

  consistent with and appropriate given this Order. If CCI fails to do so, the Court will deem

  the Motion moot and no further action will be taken by the Court.




 FILED BY THE COURT
     06/26/2020




                                                    Chief US Bankruptcy Judge
                                                    District of South Carolina



  Entered: 06/26/2020




                                               17
